DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner since the inventions are similar due to commonly claimed subject matter in the independent claims.  Applicant’s arguments are persuasive.  Accordingly, the requirement for restriction has been vacated and claims 1-20 are hereby treated on the merits below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 11, 13, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2008/0283570 to Boyden et al.
U.S. Patent Application Publication 2008/0283570 to Boyden et al. discloses a “computer assisted”; i.e. programmable device 100, and associated method, comprising an end effector having a first jaw 110 and a second jaw 112 for stapling tissue (Note: paragraph [0093]); an imaging sensor 410 mounted to the end effector and configured to capture one or more images of tissue graspable by the end effector; and one or more processors (Note: paragraph [0094] which incorporates by reference U.S. Patent 6,157,675 such a processor) “coupled” to the end effector and the imaging sensor 410, the one or more processors being “configured to”: receive the one or more images from the imaging sensor; determine one or more properties of the material (Note: paragraphs [0047], [0048] and [0101]-[0104]) based on the one or more images (such as the amount of tissue grasped), which is deemed to be “hints” of orientation of the device relative to different positions of the patient, as broadly recited functionally in claims 10, 11, 17 and 20; and display the one or more properties of the material on an interface 430, wherein the imaging sensor 410 is mounted near a distal end along the side of one of the jaws 110, 112 (Note: Figs. 1, 13, 17), and an illumination system (Note: paragraphs [0021], [0030] and [0043]), which transfers data via a fiber optic system (Note: paragraph [0087]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0283570 to Boyden et al.
U.S. Patent Application Publication 2008/0283570 to Boyden et al. lacks the processing of the images based on reflected or absorbed light/illumination, is silent as to the image pixel array, and lacks the video stabilization capability. Applicant is given Notice that the processing of tissue images utilizing absorbed/reflected light is a well-known expedient for evaluating tissue properties, and would have been obvious to one having ordinary skill in the art.  Further, to use video image stabilization to provide a more stable data source, as well as utilizing a variety of pixel arrays would have been obvious to one skilled in the art concerned with minimizing signal distortion and simplify data processing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731